In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00299-CV


                         IN THE INTEREST OF J.L.F., A CHILD

                          On Appeal from the 286th District Court
                                   Hockley County, Texas
                Trial Court No. 16-11-24842, Honorable Pat Phelan, Presiding

                                     August 21, 2018

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, J.F., attempts to appeal an order terminating his parental rights. We

dismiss the appeal for want of jurisdiction.

       The trial court signed the order of termination on June 26, 2018. Because parental-

termination appeals are accelerated appeals, J.F.’s notice of appeal was due within

twenty days, by July 16, 2018. See TEX. R. APP. P. 28.4 (accelerating appeals in parental-

termination cases); 26.1(b) (requiring a notice of appeal to be filed within twenty days

after the judgment or order is signed in an accelerated appeal). This deadline could have

been extended by fifteen days to July 31, 2018, had J.F. filed a notice of appeal and a

motion for extension of time within the fifteen-day extension period. See TEX. R. APP. P.
26.3, 10.5(b); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying a

motion for extension when an appellant tenders a notice of appeal within fifteen days after

the notice deadline). J.F. filed a notice of appeal on August 1, 2018, and a motion to

extend the time to file a notice of appeal on August 6. Because J.F. filed his notice of

appeal after the fifteen-day extension period had expired, we must deny his motion for

extension of time. See TEX. R. APP. P. 26.3.

       As J.F.’s late notice of appeal failed to invoke the jurisdiction of this court, we

dismiss the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                        Per Curiam




                                             2